     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 1 of 19 Page ID #:1384



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   ALBERT L. P.,                       )         NO. CV 20-581-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )         MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )         AND ORDER OF REMAND
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                    PROCEEDINGS

24

25        Plaintiff filed a complaint on January 21, 2020, seeking review

26   of the Commissioner’s denial of benefits.        The parties consented to

27   proceed before a United States Magistrate Judge on March 26, 2020.

28   Plaintiff filed a motion for summary judgment on August 1, 2020.
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 2 of 19 Page ID #:1385



 1   Defendant filed a motion for summary judgment on October 6, 2020.             The

 2   Court has taken the motions under submission without oral argument.

 3   See L.R. 7-15; “Order,” filed January 23, 2020.

 4

 5                                     BACKGROUND

 6

 7        Plaintiff asserts disability since August 28, 2015, based on

 8   allegations of neck and low back injury/pain/radiculopathy, right

 9   shoulder/arm/wrist pain, left wrist pain, diabetes and bipolar

10   disorder (Administrative Record (“A.R.”) 650-51, 678, 698).            Dr. Van

11   Huy Vu, a pain management specialist, treated Plaintiff during most of

12   the alleged disability period.      Dr. Vu diagnosed lumbar “HNP”

13   (herniated nucleus pulposus), cervical radiculopathy, lumbar sprain,

14   lateral epicondylitis in the right elbow and carpal tunnel syndrome

15   (A.R. 1162-63).    According to Dr. Vu, the diagnosed impairments were

16   evidenced by an October, 2015 lumbar spine MRI, February, 2016 EMG/NCV

17   studies, and 2015-17 examination findings (i.e., reduced range of

18   motion, positive straight leg raising, abnormal gait, sensory loss,

19   reflex loss, tenderness, muscle spasm, motor loss, muscle atrophy,

20   muscle weakness, and impaired appetite).        Id.   In 2018, Dr. Vu opined

21   that, since December of 2015, Plaintiff has been limited to:

22   (1) lifting less than 10 pounds rarely; (2) sitting for only one hour

23   at a time, standing for only 20 minutes at a time, sitting for a total

24   of less than two hours in an eight-hour day, and standing/walking for

25   a total of less than two hours in an eight-hour day; (3) rarely

26   twisting or climbing stairs; (4) never stooping, crouching/squatting

27   or climbing ladders; (5) using his hands/fingers/arms for fine and

28   gross manipulation and reaching for less than a full workday;

                                            2
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 3 of 19 Page ID #:1386



 1   (6) working with a sit/stand option with walking breaks every hour for

 2   10 minutes at a time and with unscheduled breaks every hour for 10

 3   minutes at a time; and (7) using an assistive device for Plaintiff’s

 4   right foot (A.R. 1163-66; see also A.R. 1161 (additional opinion

 5   noting lifting/standing/walking limits due to lumbar disc herniation

 6   causing numbness in the legs)).       Dr. Vu also opined that Plaintiff

 7   would be off task more than 25 percent of a workday, and would miss

 8   more than four days of work per month (A.R. 1165-66).

 9

10          An Administrative Law Judge (“ALJ”) reviewed the record and heard

11   testimony from Plaintiff and a vocational expert (A.R. 96-106, 532-

12   61).    The ALJ found that Plaintiff has “severe” multi-level

13   degenerative changes of the lumbar spine with narrowing and

14   radiculopathy, cervical radiculopathy, right acromioclavicular joint

15   osteoarthritis with tendinitis/tendinosis, right elbow lateral

16   epicondylitis, right fifth digit tenosynovitis, carpal tunnel

17   syndrome, obesity and diabetes mellitus with neuropathy (A.R. 98).

18   However, the ALJ deemed Plaintiff capable of performing a range of

19   light work, limited to no more than: (1) frequent climbing of ramps

20   and stairs; (2) occasional climbing of ladders, ropes and scaffolds;

21   (3) occasional balancing, stooping, kneeling, crouching, crawling and

22   bending; (4) occasional at or above shoulder lifting in the bilateral

23   upper extremities; (5) occasional forceful gripping or grasping with

24   the bilateral upper extremities; and (6) work not requiring frequent

25   or repetitive movements of the head from side to side or up or down,

26   i.e., work should be primarily in front of the worker.           See A.R. 101-

27   04 (giving “little weight” to Dr. Vu’s opinions).          The ALJ identified

28   certain light jobs Plaintiff assertedly could perform, and, on that

                                            3
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 4 of 19 Page ID #:1387



 1   basis, denied disability benefits through October 24, 2018, the date

 2   of the decision (A.R. 105-06 (adopting vocational expert testimony at

 3   A.R. 552-54)).

 4

 5        The Appeals Council considered additional evidence but denied

 6   review (A.R. 1-6, 11-27, 29-92, 113-530).

 7

 8                                STANDARD OF REVIEW

 9

10        Under 42 U.S.C. section 405(g), this Court reviews the

11   Administration’s decision to determine if: (1) the Administration’s

12   findings are supported by substantial evidence; and (2) the

13   Administration used correct legal standards.         See Carmickle v.

14   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

15   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

16   682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is “such

17   relevant evidence as a reasonable mind might accept as adequate to

18   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

19   (1971) (citation and quotations omitted); see also Widmark v.

20   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

21

22        If the evidence can support either outcome, the court may

23        not substitute its judgment for that of the ALJ.          But the

24        Commissioner’s decision cannot be affirmed simply by

25        isolating a specific quantum of supporting evidence.

26        Rather, a court must consider the record as a whole,

27        weighing both evidence that supports and evidence that

28        detracts from the [administrative] conclusion.

                                            4
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 5 of 19 Page ID #:1388



 1   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

 2   quotations omitted).

 3

 4         Where, as here, the Appeals Council “considers new evidence in

 5   deciding whether to review a decision of the ALJ, that evidence

 6   becomes part of the administrative record, which the district court

 7   must consider when reviewing the Commissioner’s final decision for

 8   substantial evidence.”     Brewes v. Commissioner, 682 F.3d at 1163.

 9   “[A]s a practical matter, the final decision of the Commissioner

10   includes the Appeals Council’s denial of review, and the additional

11   evidence considered by that body is evidence upon which the findings

12   and decision complained of are based.”        Id. (citations and quotations

13   omitted).1   Thus, this Court has reviewed the evidence submitted for

14   the first time to the Appeals Council.

15

16                                     DISCUSSION

17

18         For the reasons discussed below, the Court finds that the ALJ

19   materially erred in the evaluation of the medical evidence.

20   ///

21   ///

22

23         1
               And yet, the Ninth Circuit sometimes had stated that
     there exists “no jurisdiction to review the Appeals Council’s
24   decision denying [the claimant’s] request for review.” See,
25   e.g., Taylor v. Commissioner, 659 F.3d 1228, 1233 (9th Cir.
     2011); but see Smith v. Berryhill, 139 S. Ct. 1765 (2019) (court
26   has jurisdiction to review Appeals Council’s dismissal of request
     for review as untimely); see also Warner v. Astrue, 859 F. Supp.
27   2d 1107, 1115 n.10 (C.D. Cal. 2012) (remarking on the seeming
     irony of reviewing an ALJ’s decision in the light of evidence the
28   ALJ never saw).

                                            5
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 6 of 19 Page ID #:1389



 1   I.    Summary of the Medical Record

 2

 3         A.   Medical records predating the ALJ’s decision

 4

 5         The medical records consist primarily of treatment notes from Dr.

 6   Vu, Dr. Richard Lee (a primary care physician) and other providers

 7   with Optum Care Medical Group and the Centers for Family Medicine (Dr.

 8   Lee’s practice groups).     Dr. Lee and his associates treated Plaintiff

 9   from June of 2006 through at least February of 2019, principally for

10   diabetes (diagnosed in 2013) with lower extremity neuropathy,

11   associated hypertension, hyperlipidemia and obesity.          See A.R. 167-530

12   (documents Plaintiff provided to the Appeals Council for review, some

13   of which were duplicates of documents provided to the ALJ, e.g., A.R.

14   846-68, 1185-1232, 1270-93).      Dr. Vu treated Plaintiff in connection

15   with his worker’s compensation claim from August of 2015 through at

16   least September of 2017 (A.R. 1023-95, 1133-60).

17

18         In January of 2015, Plaintiff reported to Dr. Lee’s associate

19   that Plaintiff had right-sided back pain from a 6-mm disc protrusion

20   at L5-S1 requiring surgery or injections (A.R. 327).          Plaintiff

21   reportedly then was being treated by a worker’s compensation doctor

22   for pain (A.R. 328; see also A.R. 914-17 (report summarizing medical

23   records from Dr. David Jeffrey Weil in 2013 and 2014)) (A.R. 909-10).

24   Reportedly, Plaintiff had sustained a work-related low back injury in

25   November of 2014, and cumulative trauma to his head, neck, right

26   shoulder, right elbow and bilateral wrists and hands in 2013/2014

27   (A.R. 909-10).

28   ///

                                            6
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 7 of 19 Page ID #:1390



 1        Dr. Vu subsequently treated Plaintiff for lumbar disc

 2   protrusion/displacement, lumbar musculoligamentous injury, lumbar

 3   radiculopathy, right shoulder myoligamentous injury, right elbow

 4   lateral epicondylitis, bilateral wrist sprain/strain and left carpal

 5   tunnel syndrome/wrist internal derangement (A.R. 1023-95, 1133-60; see

 6   also A.R. 1089-93 (October, 2015 lumbar spine MRI report); A.R.

 7   1094-95 (October, 2015 lumbar spine x-ray report); A.R. 1154-55

 8   (September, 2017 right elbow MRI report); A.R. 1156-57 (October, 2017

 9   right wrist MRI report); A.R. 1158 (October, 2017 left wrist MRI

10   report); A.R. 1159-60 (September, 2017 right shoulder MRI report)).

11   Dr. Vu prescribed physical therapy, Gabapentin, pain cream, wrist

12   braces, bilateral wrist injections, right elbow injections, cervical

13   and lumbar spine epidural steroid injections and sacral-iliac joint

14   injections (A.R. 1025-26).      Dr. Vu requested authorization for a

15   consultation with an orthopedist for Plaintiff’s right elbow and a

16   spine specialist for Plaintiff’s spine (A.R. 1025, 1135; see also A.R.

17   1072-79, 1261-65 (reports of epidural injections)).2

18

19        Dr. Vu completed a “Medical Opinion Regarding Physical Capacity

20   for Work” form dated March 9, 2018 (A.R. 1161).         Dr. Vu opined that

21   Plaintiff was limited to: (1) lifting 10 pounds for 1/3 of the day and

22

23        2
               Dr. Vu’s colleague, Dr. Mike Tran, opined in August of
     2015 that Plaintiff could return to work limited to lifting no
24   greater than 10 pounds, no repetitive bending, stooping or
25   squatting, no standing or walking for greater than 1-2 hours/day,
     no repetitive gripping, grasping or torquing activities and no
26   overhead work (A.R. 1067, 1069). However, Dr. Vu subsequently
     ordered Plaintiff to remain off work from September 24, 2015
27   through at least September 4, 2017 (A.R. 1026, 1030, 1034, 1038,
     1045, 1048, 1051, 1054, 1056, 1058, 1059, 1135, 1138, 1141, 1144,
28   1147, 1150, 1153).

                                            7
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 8 of 19 Page ID #:1391



 1   five pounds for 2/3 of the day due to lumbar disc herniation; and

 2   (2) standing or walking 30 minutes at a time without a break due to

 3   lumbar disc herniation causing numbness in his legs (A.R. 1161).              Dr.

 4   Vu also completed a “Lumbar Spine Medical Source Statement” dated

 5   April 12, 2018, indicating that he had treated Plaintiff once a month

 6   for the past three years for lumbar herniated nucleus pulposus,

 7   cervical radiculopathy, lumbar sprain, lateral epicondylitis in the

 8   right elbow and carpal tunnel syndrome (A.R. 1162-66).           According to

 9   Dr. Vu, these impairments were evidenced by the October, 2015 lumbar

10   spine MRI, February, 2016 EMG/NCV studies, and 2015-17 examination

11   findings (i.e., reduced range of motion, positive straight leg

12   raising, abnormal gait, sensory loss, reflex loss, tenderness, muscle

13   spasm, motor loss, muscle atrophy, muscle weakness, and impaired

14   appetite), which cause constant pain with numbness and tingling (A.R.

15   1162-66).   Dr. Vu opined that, since December of 2015, Plaintiff could

16   lift less than 10 pounds rarely, walk 1/4 a city block, sit for only

17   one hour at a time, stand for only 20 minutes at a time, sit for a

18   total of less than two hours in an eight-hour day, stand/walk for a

19   total of less than two hours in an eight hour day, rarely twist and

20   climb stairs, never stoop, crouch/crawl or climb ladders, would have

21   limits using his hands/fingers/arms for fine and gross manipulation

22   and reaching, would require a sit/stand option and walking breaks

23   every hour for 10 minutes and unscheduled breaks every hour for 10

24   minutes, would require the use of an assistive device on Plaintiff’s

25   right foot, would be off task more than 25 percent of a workday, and

26   would miss more than four days of work per month (A.R. 1163-66).

27   ///

28   ///

                                            8
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 9 of 19 Page ID #:1392



 1         In April of 2018, Plaintiff reported to Dr. Lee, complaining of

 2   back pain radiating to his right leg (A.R. 207).          According to

 3   Plaintiff, this pain had been an issue since 2014, and Plaintiff had

 4   been treated by a pain management specialist (Dr. Vu), but Plaintiff

 5   had been forced to stop such treatment because of insurance issues

 6   (A.R. 207).   Dr. Lee ordered a lumbar spine MRI to evaluate

 7   Plaintiff’s sciatica, which showed multilevel degenerative changes

 8   resulting in moderate bilateral L4-L5 and mild to moderate L5-S1

 9   neural foraminal narrowing with no significant central spinal canal

10   stenosis (A.R. 205-09).     At his next visit in May of 2018, Plaintiff

11   complained of chronic fatigue, lumbar spine pain, shoulder pain which

12   Plaintiff said limited him to lifting no more than 10 pounds, and

13   right foot pain for which he was referred for physical therapy (A.R.

14   189-91).

15

16         In August of 2018, Plaintiff complained of right shoulder pain,

17   elbow pain, wrist pain and right sided sciatica, for which he was

18   given steroid injections in his right elbow and an elbow brace for

19   lateral epicondylitis, as well as a wrist brace for tendinitis (A.R.

20   181-83).   Dr. Lee prescribed Tramadol for pain in September of 2018

21   (A.R. 171-73).    Plaintiff returned for a steroid injection for his

22   right shoulder in October of 2018, reporting that physical therapy had

23   not helped and he was still having trouble lifting more than 10 pounds

24   (A.R. 177-80).    An x-ray of the right shoulder showed minor

25   degenerative joint disease and Plaintiff was referred to an orthopedic

26   specialist (A.R. 179).

27   ///

28   ///

                                            9
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 10 of 19 Page ID #:1393



 1          B.   Medical records postdating the ALJ’s decision

 2

 3          In December of 2018, Plaintiff presented to orthopedic specialist

 4   Dr. Raymond Klug, reporting a history of physical therapy and

 5   cortisone injections which had provided only partial relief for

 6   Plaintiff’s pain (A.R. 43).      Reportedly, Plaintiff also had been

 7   prescribed Gabapentin and Tramadol (A.R. 51, 121, 127, 129, 137-38).

 8   A December, 2018 cervical spine MRI reflected multilevel degenerative

 9   change with mild to moderate right neural foraminal narrowing at C4-C5

10   and C7-T1 (A.R. 35-36).      Lumbar spine x-rays done in February of 2019

11   reflected lumbar spondylosis (A.R. 36).        Another doctor working in Dr.

12   Klug’s practice, orthopedic specialist Dr. Kusharga Verma, reviewed

13   these results and examined Plaintiff in February of 2019 (A.R. 33,

14   36).    At that time, Plaintiff reported lumbar spine pain, decreased

15   cervical spine pain, and a recent injection at C7 which reportedly had

16   not helped (A.R. 33, 36).      According to Dr. Verma, Plaintiff had

17   positive Spurling’s sign and Durkin’s compression on the right side,

18   with pain radiating to his fingers (A.R. 33-34).          Dr. Verma diagnosed

19   lumbar and cervical spine stenosis and radiculopathy, with pain in the

20   right shoulder, the back of the arm and the hand with hand numbness,

21   as well as pain in the right leg and the back of the leg (A.R. 36-37).

22   Dr. Verma requested further MRI imaging and an EMG study (A.R. 37).

23

24          Plaintiff presented to another pain management doctor for

25   examination in January of 2019 (A.R. 126-27).          At that time, Plaintiff

26   exhibited limited cervical spine range of motion due to pain with

27   positive facet loading, 2/4 reflexes, positive shoulder impingement

28   testing with mildly impaired range of motion, tenderness in the lumbar

                                            10
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 11 of 19 Page ID #:1394



 1   spine with muscle spasm and positive facet loading, and a positive

 2   right straight leg raising test (A.R. 126-27).          The doctor diagnosed

 3   lumbar radiculopathy, right leg pain, back muscle spasm, right leg

 4   weakness, cervicalgia, cervical radiculopathy, bilateral shoulder pain

 5   and other chronic pain for which Plaintiff was prescribed Cymbalta

 6   (A.R. 128).    Plaintiff had been given cervical and lumbar epidural

 7   steroid injections at C6-C7 and L4-L5/L5-S1 in July, August, October

 8   and November of 2018 and January of 2019, and Plaintiff was referred

 9   for a spine surgery evaluation (A.R. 123-25, 130-31, 133-35, 139,

10   141-47).

11

12        Following these consultations, Dr. Lee completed a “Physical

13   Medical Source Statement” dated February 13, 2019, opining that

14   Plaintiff has significant limitations due to lumbar spinal stenosis

15   and cervical radiculopathy (e.g., Plaintiff could sit for only one

16   hour before needing to get up, could sit for only a total of two hours

17   in an eight hour workday, could stand/walk less than two hours in an

18   eight hour workday, would need to take breaks every hour for 20

19   minutes at a time, and could lift no more than 10 pounds) (A.R.

20   12-14).

21

22        C.    The opinions of the medical examiner and the state agency

23              physician

24

25        On February 10, 2016, non-treating orthopedic surgeon Dr.

26   Simpkins prepared an “Agreed Medical Evaluation” (A.R. 908-35).

27   Plaintiff reportedly was being treated by worker’s compensation

28   doctors, including Dr. Vu, for, inter alia: (1) a low back injury from

                                            11
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 12 of 19 Page ID #:1395



 1   November 22, 2014, consisting of bulging discs at L4, L5 and S1, for

 2   which Plaintiff had been given lumbar epidural injections, pain

 3   medication and physical therapy; and (2) cumulative trauma to his

 4   head, neck, right shoulder, right elbow and bilateral wrists and hands

 5   causing pain for which Plaintiff had received injections, pain

 6   medication, physical therapy and acupuncture (A.R. 908-11).            Plaintiff

 7   complained of radiating neck pain with stiffness and headaches, right

 8   shoulder pain radiating to the forearm with tightness and popping,

 9   weakness, numbness, bilateral wrist/hand pain with grip loss, and

10   continuous radiating low back pain with weakness, numbness and

11   tingling in the right leg to the toes (A.R. 911-12).           Dr. Simpkins

12   reviewed some medical records from 2009-15, including a December, 2014

13   lumbar spine MRI, some chiropractic treatment records from September

14   and October of 2015, two 2015 work status reports by Dr. Vu, and some

15   physical therapy notes from 2015 (A.R. 916-17).

16

17        On examination, Plaintiff reportedly had cervical and lumbar

18   spine tenderness, neurological deficits in the ulnar nerves and right

19   L4, L5 and S1 nerve root distributions, tenderness in the right

20   shoulder and elbow, positive right Hawkin’s test, and positive left

21   carpal tunnel canal compression (A.R. 919-26).          EMG/Nerve conduction

22   testing showed evidence of bilateral C6 and C7 cervical radiculopathy,

23   right L5 and S1 lumbosacral radiculopathy, but no evidence of

24   neuropathy (A.R. 926).      Dr. Simpkins diagnosed axial neck pain with a

25   note to rule out radiculitis, right posterior shoulder/midback pain

26   with myofascial tenderness, mechanical back pain with a note to rule

27   out radiculitis, right medial and lateral epicondylitis, right radial

28   tunnel tenderness with a note to rule out radial tunnel syndrome, and

                                            12
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 13 of 19 Page ID #:1396



 1   possible bilateral carpal tunnel syndrome (A.R. 926-27).           Dr. Simpkins

 2   opined that Plaintiff should be precluded from: (1) repetitive

 3   positioning of the head and repetitive lifting at or above shoulder

 4   level; (2) repetitive forceful gripping and grasping; (3) lifting,

 5   pushing or pulling over 35 pounds; and (4) bending or stooping for

 6   greater than 50 percent of the workday (A.R. 929).

 7

 8         In September of 2016, a non-examining state agency physician

 9   reviewed some of the medical records and opined that Plaintiff had not

10   provided sufficient evidence to explain why he had income after the

11   alleged onset date through May of 2016.3        The state agency physician

12   indicated that there was less than 12 months of records to review

13   after May of 2016 (A.R. 567, 571).        Nevertheless, on the basis of this

14   limited review, the state agency physician opined that Plaintiff was

15   capable of light work with some frequent or occasional postural

16   limitations (A.R. 574-75).

17

18   II.   The ALJ Erred in the Evaluation of the Medical Evidence.

19

20         The ALJ summarized some medical records concerning Plaintiff’s

21   lumbar spine, cervical spine and upper extremity impairments,

22   highlighting examinations in July of 2016 and March of 2017 that

23   assertedly showed no significant findings.         See A.R. 102-03 (citing

24   A.R. 819 (December, 2011 treatment note for chest pain, high glucose

25
           3
26             At the hearing before the ALJ, Plaintiff explained that
     this “income” was a vacation time payout, see A.R. 536-37. The
27   ALJ found that Plaintiff “has not engaged in substantial gainful
     activity since August 28, 2015, the alleged onset date” (A.R.
28   98).

                                            13
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 14 of 19 Page ID #:1397



 1   and cough which contains no detailed examination findings) and A.R.

 2   846-47 (a treatment note from Dr. Lee concerning diabetes, a thyroid

 3   issue and forehead numbness, which note does not concern pain issues).

 4   The ALJ characterized the record as containing “no evidence

 5   establishing the impairments are so severe as to prevent the claimant

 6   from basic work activities” (A.R. 102).        The ALJ also characterized

 7   the record as reflecting “relatively conservative treatment” for pain

 8   (i.e., treatment with pain medication “not indicative of disability-

 9   level impairments,” epidural injections and physical therapy “not

10   appear[ing] to have been over a longitudinal period of time,” and with

11   no “other more invasive or drastic treatment plan” recommended such as

12   surgery) (A.R. 102-03).

13

14          The ALJ, who did not have the benefit of Dr. Lee’s February, 2019

15   opinion, rejected Dr. Vu’s 2018 opinion in favor of the 2016

16   evaluations by Dr. Simpkins and the state agency physician (A.R. 103-

17   04).    The ALJ did not acknowledge that Dr. Vu was a treating

18   physician, and the ALJ did not discuss any of Dr. Vu’s treatment

19   records (A.R. 102-04).      The ALJ gave “little weight” to Dr. Vu’s

20   opinions, stating:

21

22          Less weight is given to [Dr. Vu’s] opinions given that they

23          are inconsistent with the objective medical evidence, as

24          well as the opinions of the agreed medical examiner, Dr.

25          Simpkins.   The extreme limitations are not consistent with

26          the mostly mild to moderate clinical findings detailed

27          above.   Based on the overall evidence, the undersigned has

28          found that a reduced light residual functional capacity is

                                            14
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 15 of 19 Page ID #:1398



 1        appropriate given the combination of severe impairments.

 2

 3   (A.R. 104).

 4

 5        A treating physician’s conclusions “must be given substantial

 6   weight.”   Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988); see

 7   Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the ALJ must

 8   give sufficient weight to the subjective aspects of a doctor’s

 9   opinion. . . .    This is especially true when the opinion is that of a

10   treating physician”) (citation omitted); see also Garrison v. Colvin,

11   759 F.3d 995, 1012 (9th Cir. 2014) (discussing deference owed to the

12   opinions of treating and examining physicians).          Even where the

13   treating physician’s opinions are contradicted, as here, “if the ALJ

14   wishes to disregard the opinion[s] of the treating physician he . . .

15   must make findings setting forth specific, legitimate reasons for

16   doing so that are based on substantial evidence in the record.”

17   Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987) (citation,

18   quotations and brackets omitted); see Rodriguez v. Bowen, 876 F.2d at

19   762 (“The ALJ may disregard the treating physician’s opinion, but only

20   by setting forth specific, legitimate reasons for doing so, and this

21   decision must itself be based on substantial evidence”) (citation and

22   quotations omitted).

23

24        The reasons the ALJ stated for rejecting Dr. Vu’s treating

25   physician opinions do not comport with these authorities.            First, the

26   fact that Dr. Vu’s opinions were inconsistent with Dr. Simpkins’

27   opinion triggers rather than satisfies the requirement of stating

28   “specific, legitimate reasons” for rejecting a treating physician’s

                                            15
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 16 of 19 Page ID #:1399



 1   opinion.   See, e.g., Valentine v. Commissioner, 574 F.3d 685, 692 (9th

 2   Cir. 2007); Orn v. Astrue, 495 F.3d 625, 631-33 (9th Cir. 2007).

 3

 4         Second, there is no medical opinion evidence supporting the ALJ’s

 5   assertions that Dr. Vu’s opinions are inconsistent with “the objective

 6   medical evidence,” or that the medical record shows “mostly mild to

 7   moderate clinical findings.”       The ALJ failed to acknowledge Dr. Vu’s

 8   treatment notes or the detailed findings on which Dr. Vu expressly

 9   based his opinions (A.R. 102-04).       The ALJ also failed to acknowledge

10   similar treatment notes and findings from Dr. Lee that predated the

11   ALJ’s decision (A.R. 102-04).       The ALJ’s lay inferences from medical

12   records cannot constitute specific, legitimate reasons for discounting

13   Dr. Vu’s opinions.     See Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir.

14   1998) (an “ALJ cannot arbitrarily substitute his own judgment for

15   competent medical opinion”) (internal quotation marks and citation

16   omitted); Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs

17   must not succumb to the temptation to play doctor and make their own

18   independent medical findings”); Day v. Weinberger, 522 F.2d 1154, 1156

19   (9th Cir. 1975) (an ALJ is forbidden from making his or her own

20   medical assessment beyond that demonstrated by the record).            Neither

21   the ALJ nor this Court possesses medical expertise sufficient to

22   determine whether Dr. Vu’s opinions are inconsistent with “the

23   objective medical evidence” or “the clinical findings.”           To the extent

24   the ALJ may have relied on the far earlier opinions of the state

25   agency physician and the agreed medical examiner (Dr. Simpkins), those

26   opinions did not have the benefit of a significant portion of the

27   ///

28   ///

                                            16
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 17 of 19 Page ID #:1400



 1   medical record generated during the alleged disability period.4            This

 2   later portion of the record reflected ongoing treatment with steroid

 3   injections without reported relief, as well as referrals for surgical

 4   evaluations.

 5

 6        As indicated above, Dr. Vu rendered opinions limiting Plaintiff’s

 7   capacity far more profoundly than did the ALJ.          Without a medical

 8   expert to interpret all of the record evidence relevant to the alleged

 9   disability period, the ALJ’s lay speculation that such evidence is

10   inconsistent with Dr. Vu’s opinions cannot furnish a specific,

11   legitimate reason to discount those opinions.

12

13   III. The Court is Unable to Deem the ALJ’s Errors Harmless; Remand for

14        Further Administrative Proceedings is Appropriate.

15

16        The Court is unable to conclude that the ALJ’s errors in the

17   evaluation of the medical evidence were harmless.          See Marsh v.

18   Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015) (even though the district

19   court had stated “persuasive reasons” why the ALJ’s error in regard to

20   the treating physician’s opinion was harmless, the Ninth Circuit

21

22
          4
               In discounting the opinion of the state agency
23   physician, the ALJ acknowledged this deficiency, stating that the
     agency physician “did not treat the claimant over a significant
24   period of time and did not have the opportunity to review the
25   medical records in its [sic] entirety” (A.R. 104). Yet, these
     same discounting factors would apply with even greater force to
26   the opinion of the agreed medical examiner. The agreed medical
     examiner never treated Plaintiff and had available fewer of the
27   medical records than those available to the agency physician.
     Yet, the ALJ accorded “great weight” to the opinion of the agreed
28   medical examiner (A.R. 103).

                                            17
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 18 of 19 Page ID #:1401



 1   remanded because “we cannot ‘confidently conclude’ that the error was

 2   harmless”); Treichler v. Commissioner, 775 F.3d 1090, 1105 (9th Cir.

 3   2014) (“Where, as in this case, an ALJ makes a legal error, but the

 4   record is uncertain and ambiguous, the proper approach is to remand

 5   the case to the agency”); see also Molina v. Astrue, 674 F.3d 1104,

 6   1115 (9th Cir. 2012) (an error “is harmless where it is

 7   inconsequential to the ultimate non-disability determination”)

 8   (citations and quotations omitted); McLeod v. Astrue, 640 F.3d 881,

 9   887 (9th Cir. 2011) (error not harmless where “the reviewing court can

10   determine from the ‘circumstances of the case’ that further

11   administrative review is needed to determine whether there was

12   prejudice from the error”).      Here, the vocational expert testified

13   that if a person were limited by the need for a 10 minute break every

14   hour – just one of the limitations that Dr. Vu assessed – it would

15   eliminate competitive employment (A.R. 554-55, 557).

16

17        Remand is appropriate because the circumstances of this case

18   suggest that further administrative review could remedy the ALJ’s

19   errors.   McLeod v. Astrue, 640 F.3d at 888; see also INS v. Ventura,

20   537 U.S. 12, 16 (2002) (upon reversal of an administrative

21   determination, the proper course is remand for additional agency

22   investigation or explanation, except in rare circumstances); Dominguez

23   v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district

24   court concludes that further administrative proceedings would serve no

25   useful purpose, it may not remand with a direction to provide

26   benefits”); Treichler v. Commissioner, 775 F.3d at 1101 n.5 (remand

27   for further administrative proceedings is the proper remedy “in all

28   but the rarest cases”); Garrison v. Colvin, 759 F.3d at 1020 (court

                                            18
     Case 2:20-cv-00581-E Document 23 Filed 10/08/20 Page 19 of 19 Page ID #:1402



 1   will credit-as-true medical opinion evidence only where, inter alia,

 2   “the record has been fully developed and further administrative

 3   proceedings would serve no useful purpose”); Harman v. Apfel, 211 F.3d

 4   1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000) (remand

 5   for further proceedings rather than for the immediate payment of

 6   benefits is appropriate where there are “sufficient unanswered

 7   questions in the record”).      There remain significant unanswered

 8   questions in the present record.       Cf. Marsh v. Colvin, 792 F.3d at

 9   1173 (remanding for further administrative proceedings to allow the

10   ALJ to “comment on” the treating physician’s opinion).

11

12                                      CONCLUSION

13

14        For all of the foregoing reasons,5 Plaintiff’s and Defendant’s

15   motions for summary judgment are denied and this matter is remanded

16   for further administrative action consistent with this Opinion.

17

18        LET JUDGMENT BE ENTERED ACCORDINGLY.

19

20              DATED: October 8, 2020.

21

22                                                    /s/
                                                CHARLES F. EICK
23                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
          5
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                            19
